DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa (US 2017/0013230) in view of Li et al. (US 2012/0249880) and Jia et al. (US 2017/0329493).
Regarding claims 1 and 11, Hirakawa discloses a video processing method and a terminal device, comprising: a memory (paragraph 218, lines 1-2: “The program disclosed in the exemplary embodiments and supplementary note is stored in a storage device or recorded on a computer-readable recording medium.”) and a processor; wherein: the memory is configured to store program code; the processor is configured to call the program code; and when the program code is executed (paragraph 52, lines 6-7: “The video processing device 1 realizes the respective functions described above by execution of a program stored in the storage device”), the processor is configured to perform the following: 

acquiring video data (paragraph 53, line 2: “video data received”); and 
acquiring a plurality of video segments from the video data (paragraph 76, lines 2-4: “The object movement information acquisition part 11 separates … an image of the received video data into a plurality of segment regions”).
The limitation of “acquiring a plurality of video segments … according to flight parameter information of an unmanned aerial vehicle or motion parameter information of a capturing device” is a nonfunctional descriptive limitation. The first step of acquiring video data and the third step of obtaining a target video do not rely upon the details of the flight parameter information or the motion parameter information. Therefore, these details (flight parameter information of an unmanned aerial vehicle or motion parameter information of a capturing device) do not carry patentable weight. If the flight parameter information or the motion parameter information changes or is acquired from different devices, then that would not result in a change to the outcomes of the first or third step. Accordingly, the Examiner is not required to find the limitation of “acquiring a plurality of video segments … according to flight parameter information of an unmanned aerial vehicle or motion parameter information of a capturing device.”
However, for compact prosecution, it is pointed out that Li discloses acquiring a plurality of video segments according to flight parameter information of an unmanned aerial vehicle or motion parameter information of a capturing device (paragraph 51, lines 1-2: “detect a video segment in which the camera motion type is focusing from the video according to the zoom motion parameters”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Hirakawa by 
The combination of Hirakawa and Li fails to disclose obtaining a target video by processing the plurality of video segments according to a preset parameter. 
However, in an analogous art, Jia discloses obtaining a target video (target segment) by processing the plurality of video segments (candidate segments) according to a preset parameter (durations of the candidate segments) (paragraph 59, lines 1-2: “the target segment may be determined from the candidate segments based on durations of the candidate segments”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Hirakawa and Li by incorporating this feature taught in Jia for the purpose of selecting a video based on criteria and preferences desired by a user.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa (US 2017/0013230) in view of Li et al. (US 2012/0249880) and Jia et al. (US 2017/0329493), and further in view of Kim et al. (US 2017/0201714).
Regarding claim 2, Hirakawa discloses that acquiring the video data includes acquiring video data captured by the capturing device (paragraph 52, lines 2-3: “video data received from an external device such as a monitoring camera (a video data acquiring means)”).  
Li further discloses acquiring the plurality of video segments from the video data according to the flight parameter information of the unmanned aerial vehicle or the motion parameter information of the capturing device includes: acquiring the plurality of video segments from the video data according to the flight parameter information of the unmanned aerial vehicle 
The combination of Hirakawa, Li and Jia fails to disclose receiving the flight parameter information of the unmanned aerial vehicle or the motion parameter information of the capturing device, transmitted by the unmanned aerial vehicle, in a process of capturing the video data by the capturing device.
However, in an analogous art, Kim discloses receiving the flight parameter information of the unmanned aerial vehicle or the motion parameter information (camera parameters) of the capturing device, transmitted by the unmanned aerial vehicle 120 in FIG. 1, in a process of capturing the video data (video stream) by the capturing device (paragraph 27, lines 3-4: “the video stream of the target scene 100 and the associated camera parameters and location information are received from the UAV 120”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Hirakawa, Li and Jia by incorporating this feature taught in Kim for the purpose of synchronizing a movement in a video scene with the camera parameters. 

However, Kim discloses a communication interface 1120 in FIG. 11, wherein the communication interface is configured to receive the video data captured by a capturing device and transmitted by an unmanned aerial vehicle and the communication interface is further configured to receive flight parameter information of the unmanned aerial vehicle or the motion parameter information of the capturing device itself, transmitted by the unmanned aerial vehicle, in a process of capturing the video data by the capturing device (paragraph 27, lines 3-4: “the video stream of the target scene 100 and the associated camera parameters and location information are received from the UAV 120”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Hirakawa, Li and Jia by incorporating this feature taught in Kim for the purpose of viewing the scene from a broad and elevated perspective and synchronizing a movement in a video scene with the camera parameters.
The recitation of “when” makes the following limitation conditional because the limitation is not performed in the event that the “when” condition is not met: when acquiring the video data, the processor is configured to acquire the video data captured by the capturing device through the communication interface; and when acquiring the plurality of video segments from the video data according to the flight parameter information of the unmanned aerial vehicle or the motion parameter information of the capturing device, the processor is configured to acquire the plurality of video segments from the video data according to the flight parameter information of the unmanned aerial vehicle or the motion parameter information of the capturing device in .

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa (US 2017/0013230) in view of Li et al. (US 2012/0249880) and Jia et al. (US 2017/0329493), and further in view of Kim et al. (US 2017/0201714), Ye et al. (US 2017/0127459) and Zhang (US 2004/0041831).
Regarding claims 3 and 13, the combination of Hirakawa, Li, Jia and Kim fails to disclose that the flight parameter information of the unmanned aerial vehicle includes at least one of a flight speed of the unmanned aerial vehicle, an acceleration of the unmanned aerial vehicle, an attitude of the unmanned aerial vehicle, an attitude of a gimbal of the unmanned aerial vehicle, or location information of the unmanned aerial vehicle.
However, in an analogous art, Ye discloses that flight parameter information of the unmanned aerial vehicle includes at least one of a flight speed of the unmanned aerial vehicle, an acceleration of the unmanned aerial vehicle, an attitude of the unmanned aerial vehicle, an attitude of a gimbal of the unmanned aerial vehicle, or location information of the unmanned aerial vehicle (paragraph 33, lines 13-14: “The flight parameter detecting component may include sensors configured to detect and collect respective flight parameters, such as speed … during the flight of the drone”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Hirakawa, Li, Jia and Kim by incorporating this feature taught in Ye for the purpose of synchronizing space-time information with the video segments.

However, in an analogous art, Zhang discloses that a motion parameter information of the capturing device includes at least one of an attitude of the capturing device, a movement speed of the capturing device, an acceleration of the capturing device, or location information of the capturing device (paragraph 21, line 4: “speed of various camera motions can be selected as parameters”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Hirakawa, Li, Jia, Kim and Ye by incorporating this feature taught in Zhang for the purpose of separating the video sequence into motion segments based on the speed of the capturing device.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa (US 2017/0013230) in view of Li et al. (US 2012/0249880) and Jia et al. (US 2017/0329493), and further in view of Catalano et al. (US 2019/0104342) and Kouncar (US 2022/0046315).
Regarding claims 4 and 14, the combination of Hirakawa, Li and Jia fails to disclose that the processor is configured to identify, by a machine learning manner, a scene corresponding to the video data.
However, in an analogous art, Catalano discloses that a processor is configured to identify, by a machine learning manner, a scene corresponding to the video data (paragraph 42, lines 5-6: “A visual recognition API uses deep learning algorithms to identify scenes … in the video.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the 
The combination of Hirakawa, Li, Jia and Catalano fails to disclose that obtaining the target video by processing the plurality of video segments according to the preset parameter includes: obtaining the target video by processing the plurality of video segments according to the preset parameter corresponding to the scene. 
However, in an analogous art, Kouncar discloses that obtaining the target video by processing the plurality of video segments according to the preset parameter includes: obtaining the target video by processing the plurality of video segments according to the preset parameter (a specific time of day) corresponding to the scene (paragraph 32, lines 1-3: “The video processing system processes video segment 130 to determine whether video scene 130A qualifies as of interest to a potential analysis 112 (220). Video scenes that may qualify as of interest include scenes containing objects of interest, scenes containing motion, scenes captured at a specific time of day, and so forth.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Hirakawa, Li, Jia and Catalano by incorporating this feature further taught in Kouncar for the purpose of reducing storage space for large quantities of video. 
The recitation of “when” makes the following limitation conditional because the limitation is not performed in the event that the “when” condition is not met: when obtaining the target video by processing the plurality of video segments according to the preset parameter, the processor is configured to: 
.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa (US 2017/0013230) in view of Li et al. (US 2012/0249880) and Jia et al. (US 2017/0329493), and further in view of Sherrets et al. (US 8,942,542), Ong et al. (US 9,398,350) and Zhang et al. (US 2018/0249193).
Regarding claims 5 and 15, the combination of Hirakawa, Li and Jia fails to disclose that the preset parameter includes target attributes of at least one video segment.
However, in an analogous art, Sherrets discloses that a preset parameter includes target attributes of at least one video segment (claim 8, lines 5-6: “video characteristics included in segments of the video according to the set of control parameter”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Hirakawa, Li, Jia by incorporating this feature further taught in Sherrets for the purpose of applying descriptions or tags to organize video content.
The combination of Hirakawa, Li, Jia and Sherrets fails to disclose that obtaining the target video by processing the plurality of video segments according to the preset parameter includes: according to an actual attribute of each video segment in the plurality of video segments, determining, from the plurality of video segments, at least one target segment having an actual attribute match a target attribute.
However, in an analogous art, Ong discloses that obtaining the target video by processing the plurality of video segments according to the preset parameter includes: according to an actual 
The combination of Hirakawa, Li, Jia, Sherrets and Ong fails to disclose obtaining the target video by processing the at least one target segment. 
However, in an analogous art, Zhang discloses obtaining the target video by processing the at least one target segment (paragraph 132, lines 2-3: “candidate video segment data may be acquired; and further, the target video data may also be acquired according to the candidate video segment data”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Hirakawa, Li, Jia, Sherrets and Ong by incorporating this feature further taught in Zhang for the purpose of managing and organizing large amounts of video data.
The recitation of “when” makes the following limitation conditional because the limitation is not performed in the event that the “when” condition is not met: when obtaining the target video by processing the plurality of video segments according to the preset parameter, the processor is configured to: according to an actual attribute of each video segment in the plurality of video segments, determine, from the plurality of video segments, at least one target segment .

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa (US 2017/0013230) in view of Li et al. (US 2012/0249880) and Jia et al. (US 2017/0329493), and further in view of Sherrets et al. (US 8,942,542), Ong et al. (US 9,398,350), Zhang et al. (US 2018/0249193), Zadeh et al. (US 2014/0201126) and Bitouk et al. (US 2016/0277645).
Regarding claims 6 and 16, the combination of Hirakawa, Li, Jia, Sherrets, Ong and Zhang fails to disclose that the preset parameter further includes audio information; and obtaining the target video by processing the at least one target segment includes: obtaining the target video by processing the at least one target segment according to key points in the audio information.
However, in an analogous art, Zadeh discloses that the preset parameter further includes audio information (paragraph 690, lines 4-6: “the module interprets fuzzy descriptions "Tick" and "Tack" as a tonal variation of abrupt sound. In one embodiment, the sequence of such descriptions is interpreted as the pattern of such sounds. With these attributes, in one embodiment, signature parameters are determined”); and obtaining the target video by processing the at least one target segment includes: obtaining the target video by processing the at least one target segment according to key points in the audio information (paragraph 2677, lines 5-6: “the visual key points in video motion corresponding to sound/voice generation”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Hirakawa, Li, Jia, Sherrets, Ong and 
The combination of Hirakawa, Li, Jia, Sherrets, Ong, Zhang and Zadeh fails to disclose that a transition of adjacent target segments in the target video is performed at the key points.
However, in an analogous art, Bitouk discloses that a transition of adjacent target segments in the target video is performed at the key points (paragraph 22, lines 1-3: “change detection in a sequence of video and, in particular, to detecting local change based on keypoints associated with frames of the video sequence.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Hirakawa, Li, Jia, Sherrets, Ong, Zhang and Zadeh by incorporating this feature taught in Bitouk for the purpose of reducing latency when detecting a change in the scene.
The recitation of “when” makes the following limitation conditional because the limitation is not performed in the event that the “when” condition is not met: when obtaining the target video by processing the at least one target segment, the processor is configured to: obtain the target video by processing the at least one target segment according to key points in the audio information, wherein a transition of adjacent target segments in the target video is performed at the key points.
Regarding claims 7 and 17, Bitouk further discloses that the preset parameter includes transition information of the adjacent target segments (paragraph 30, lines 7-8: “global motion estimation 211-213 may include parameters to define global motion between whole frames (e.g., frames 201-204)”); and 
obtaining the target video by processing the at least one target segment according to the key points in the audio information includes: obtaining the target video by processing the at least 
The recitation of “when” makes the following limitation conditional because the limitation is not performed in the event that the “when” condition is not met: when obtaining the target video by processing the at least one target segment according to the key points in the audio information, the processor is configured to: obtain the target video by processing the at least one target segment according to the key points in the audio information, such that the transition of the adjacent target segments in the target video is performed at the key points according to a transition manner indicated by the transition information.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa (US 2017/0013230) in view of Li et al. (US 2012/0249880) and Jia et al. (US 2017/0329493), and further in view of Sherrets et al. (US 8,942,542), Ong et al. (US 9,398,350), Zhang et al. (US 2018/0249193) and Yin et al. (US 11,032,553).

However, in an analogous art, Yin discloses that the preset parameter further includes filter information (claim 1, line 13: “filter parameters are represented”); and the processor is configured to perform imaging processing on images in the target video according to the filter information (claim 1, lines 11-12: “applying an image processing filter of a same type to the video image with two or more different sets of filter parameters”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Hirakawa, Li, Jia, Sherrets, Ong and Zhang by incorporating this feature further taught in Yin for the purpose of compensating for coding error due to video compression.
 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa (US 2017/0013230) in view of Li et al. (US 2012/0249880) and Jia et al. (US 2017/0329493), and further in view of Sherrets et al. (US 8,942,542), Ong et al. (US 9,398,350), Zhang et al. (US 2018/0249193), Yin et al. (US 11,032,553) and Crosley (US 8,874,429).
Regarding claims 9 and 19, the combination of Hirakawa, Li, Jia, Sherrets, Ong, Zhang and Yin fails to disclose that the preset parameter further includes a target duration of the target video; and the processor is configured to adjust a playing speed of the target video according to the target duration of the target video.
However, in an analogous art, Crosley discloses that the preset parameter further includes a target duration of the target video (col. 6, lines 10-12: “A current play time 409 is shown next .
 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa (US 2017/0013230) in view of Li et al. (US 2012/0249880) and Jia et al. (US 2017/0329493), and further in view of Ranganathan (US 2011/0229032).
Regarding claims 10 and 20, the combination of Hirakawa, Li and Jia fails to disclose that the processor is configured to perform detecting a sequence adjustment operation of the plurality of video segments of a user; adjusting a sequence of the plurality of video segments according to the detected adjustment operation; and obtaining the target video by processing the plurality of video segments according to the preset parameter includes: obtaining the target video by processing the plurality of video segments after the sequence adjustment according to the preset parameter.
However, in an analogous art, Ranganathan discloses that a processor is configured to perform detecting a sequence adjustment operation of the plurality of video segments of a user (paragraph 26, lines 1-2: “labeling places of a video/image sequence using runtime change-point detection.”); 

obtaining the target video by processing the plurality of video segments according to the preset parameter includes: obtaining the target video by processing the plurality of video segments after the sequence adjustment according to the preset parameter (paragraph 26, lines 5-7: “By detecting the changes in the parameters of the statistical place model modeling a video/image sequence, the place boundaries in the video/image sequence are obtained,”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Hirakawa, Li, Jia by incorporating this feature further taught in Ranganathan for the purpose of reducing large amounts of training data and improving limited place recognition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646